Exhibit 10.1

EMPLOYMENT, NONDISCLOSURE AND NON-COMPETE AGREEMENT

EMPLOYMENT, NONDISCLOSURE AND NON-COMPETE AGREEMENT (“Agreement”) made and
entered into as of this 1st day of March, 2006 by and between RICHARDSON
ELECTRONICS, LTD., a Delaware corporation with its principal place of business
located at 40W267 Keslinger Road, P.O. Box 393, LaFox, IL 60147-0393 (the
“Employer”), and ARTHUR R. BUCKLAND, an individual whose current residence
address is 263 Elm Street, Concord, MA 01742-2215 (“Executive”).

RECITALS

WHEREAS, the Employer desires to employ Executive as its President and Chief
Operating Officer and appoint him as a Director, upon the terms and conditions
stated herein; and

WHEREAS, Executive desires to be so employed and appointed by the Employer at
the salary and benefits provided for herein; and

WHEREAS, the Employer acknowledges Executive’s special knowledge and expertise
and desires to obtain the benefit of such knowledge and expertise; and

WHEREAS, the Employer desires to provide financial incentives to Executive that
reward Executive for excellent performance; and

WHEREAS, Executive acknowledges and understands that during the course of his
employment, Executive has and will become familiar with certain confidential
information of the Employer which provides Employer with a competitive advantage
in the marketplace in which it competes, is exceptionally valuable to the
Employer, and is vital to the success of the Employer’s business; and

WHEREAS, the Employer and Executive desire to protect such confidential
information from disclosure to third parties or its use to the detriment of the
Employer; and

WHEREAS, the Executive acknowledges that the likelihood of disclosure of such
confidential information would be substantially reduced, and that legitimate
business interests of the Employer would be protected, if Executive refrains
from competing with the Employer and from soliciting its customers and employees
during and following the term of the Agreement, and Executive is willing to
covenant that he will refrain from such actions;

NOW THEREFORE, in consideration of the promises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto acknowledge and agree as
follows:

ARTICLE ONE

NATURE AND TERM OF EMPLOYMENT

1.01 Employment. The Employer hereby agrees to employ Executive and Executive
hereby accepts employment as the Employer’s President and Chief Operating
Officer, based upon his appointment to these positions by the Employer’s Board
of Directors. The Employer further agrees that it shall nominate Executive as a
member of the Employer’s Board of Directors and has done so with the Executive
having been appointed to the Board of Directors by resolution of the Board of
Directors effective January 20, 2006, to serve in such office until the
Employer’s annual meeting of shareholders, subject to his earlier removal,
resignation or death. While the Employer employs the Executive, it will annually
nominate Executive as a member of its Board of Directors.

 

1



--------------------------------------------------------------------------------

1.02 Term of Employment. Executive’s employment pursuant to this Agreement shall
be effective as of January 20, 2006 and, subject to the other provisions of this
Agreement, the term of such employment (the “Employment Term”) shall continue
indefinitely on an “at will” basis.

1.03 Duties. Executive shall perform such managerial duties and responsibilities
appropriate to his position as President and Chief Operating Officer as may be
assigned by the Chairman of the Board and/or the CEO and Executive will adhere
to the policies and procedures of the Employer, including, without limitation,
its Code of Conduct, and will follow the supervision and direction of Employer’s
Chairman of the Board and/or CEO in the performance of such duties and
responsibilities. Executive agrees to devote his full working time, attention
and energies to the diligent and satisfactory performance of his duties
hereunder and to developing and improving the business and best interests of the
Company, except that Executive may devote a reasonable amount of time to civic
matters, to his service on the Boards of Directors of up to three organizations
(including on the Board of Directors of Valde), and to other similar
responsibilities, as long as these activities do not interfere with the
performance of his job responsibilities. Executive will not, during the
Employment Term or during any period during which Executive is receiving
payments pursuant to Article 2 and/or Section 5.06, engage in any activity which
would have, or reasonably be expected to have, an adverse affect on the
Employer’s reputation, goodwill or business relationships or which would result,
or reasonably be expected to result, in economic harm to the Employer.

ARTICLE TWO

COMPENSATION AND BENEFITS

For all services to be rendered by Executive in any capacity hereunder
(including as an officer, director, committee member or otherwise of the
Employer or any parent or subsidiary thereof or any division of any thereof) on
behalf of the Employer, the Employer agrees to pay Executive so long as he is
employed hereunder, and the Executive agrees to accept, the compensation set
forth below.

2.01 Base Salary. During the term of Executive’s employment hereunder, the
Employer shall pay to Executive an annual base salary (“Base Salary”) at the
rate of Four Hundred Eighty Thousand and 00/100 Dollars ($480,000), payable in
installments as are customary under the Employer’s payroll practices from time
to time. The Employer at its sole discretion may, but is not required to, review
and adjust the Executive’s Base Salary from year to year; provided, however,
that, except as may be expressly consented otherwise in writing by Executive,
Employer may not decrease Executive’s Base Salary. No additional compensation
shall be payable to Executive by reason of the number of hours worked or by
reason of hours worked on Saturdays, Sundays, holidays or otherwise.

2.02 Incentive Plan. During the term of the Executive’s employment hereunder,
the Executive shall be a participant in the Corporate Incentive Plan, as
modified from time to time (the “Annual Incentive Plan”) and paid a bonus
(“Bonus”) pursuant thereto. The Executive’s “target bonus percentage” for
purposes of the Annual Incentive Plan shall be fifty percent (50%).
Notwithstanding the specific terms of the Annual Incentive Plan, $120,000 of
this bonus is guaranteed for the first full 12 calendar months of Executive’s
employment, measured from and including February 1, 2006. Except with respect to
the first 12 months of employment, measured in full calendar months, such Bonus
shall be determined and paid strictly in accordance with the Annual Incentive
Plan as modified or reduced by Employer at its discretion, and for any partial
fiscal year, the Bonus shall be computed and paid only for the portion of the
fiscal year Executive is employed hereunder. A copy of the fiscal year 2006
Annual Incentive Plan is attached as Exhibit A.

2.03 Auto Allowance and Vacation. During the term of the Executive’s employment
hereunder, the Executive shall be paid an auto allowance in accordance with
Employer’s auto plan for executives as in effect from time to time, which
currently provides for a payment of $1,000 per month. Executive shall be
entitled to vacation in accordance with Employer’s vacation policy in effect
from time to time; provided, that, notwithstanding anything to the contrary in
such policy, Executive shall be eligible for four weeks vacation per year.

 

2



--------------------------------------------------------------------------------

2.04 Initial Stock Options. On the commencement date of Executive’s employment
under this agreement he will be granted a Stock Option under Employer’s
Incentive Compensation Plan for 50,000 shares with an exercise price equal to
the closing price of the Employer’s Common Stock, as reported by NASDAQ on the
date of commencement of employment under this Agreement that will vest in three
equal annual installments over three years.

2.05 Other Benefits. Employer will provide Executive such benefits (other than
bonus, auto allowance, severance, vacation and cash incentive compensation
benefits) as are generally provided by the Employer to its other employees,
including but not limited to, health/major medical insurance, dental insurance,
disability insurance, life insurance, sick days, the Richardson Electronics,
Ltd. Employees Stock Ownership Plan, the Employees Profit Sharing Plan and Trust
Agreement, the Richardson Electronics, Ltd. Flexible Benefits Plan, and other
employee benefits (collectively “Other Benefits”), all in accordance with the
terms and conditions of the applicable plans providing Other Benefits as in
effect from time to time. Nothing in this Agreement shall require the Employer
to maintain any benefit plan, nor prohibit the Employer from modifying any such
plan as it sees fit from time to time. It is only intended that Executive shall
be entitled to participate in any such plan offered for which he may qualify
under the terms of any such plan as it may from time to time exist, in
accordance with the terms thereof.

Employer shall reimburse Executive for the monthly premiums his wife and son
incur for their medical and dental insurance for the 30 day waiting period from
the date employment commences at which time Executive becomes eligible under the
health/major medical and dental insurance under Employer’s applicable Plans.

So the Executive is able to perform his duties effectively while traveling
internationally, Executive shall be entitled to fly business class on all
international flights.

2.06 Disability. Any compensation Executive receives under any disability
benefit plan provided by Employer during any period of disability, injury or
illness shall be in lieu of the compensation which Executive would otherwise
receive under Article Two during such period of disability, injury or sickness.

2.07 Withholding. All salary, bonus and other payments described in this
Agreement shall be subject to withholding for federal, state or local taxes,
amounts withheld under applicable benefit policies or programs, and any other
amounts that may be required to be withheld by law, judicial order or otherwise.

2.08 Relocation. The Employer will provide the Executive with the benefits set
forth in the Employer’s New Employee Relocation Expenses policy.

Until the date of his relocation, the Executive will be provided with an office
in the Employer’s Marlborough, Massachusetts location; and, in addition,
Employer will provide support from its IS Department in order to permit
Executive to connect to Employer’s network from his Massachusetts home office in
a manner consistent with corporate IS standards.

The Executive shall not be required to reimburse the Employer for relocation
expenses incurred if his employment is terminated within two (2) years from his
date of hire and will not, consequently, be required to sign the Employer’s
Employee Relocation Reimbursement Form.

2.09. Indemnification. Executive shall be indemnified by Employer to the extent
set forth in the Employer’s By-Laws and subject to applicable law.

 

3



--------------------------------------------------------------------------------

ARTICLE THREE

CONFIDENTIAL INFORMATION

RECORDS AND

REPUTATION

3.01 Definition of Confidential Information. For purposes of this Agreement, the
term “Confidential Information” shall mean all of the following materials and
information (whether or not reduced to writing and whether or not patentable) to
which Executive receives or has received access or develops or has developed in
whole or in part as a direct or indirect result of his employment with Employer
or through the use of any of Employer’s facilities or resources:

 

  (1) Marketing techniques, practices, methods, plans, systems, and processes;
purchasing information; price lists; pricing policies; quoting procedures;
financial information; customer names, contacts and requirements; customer
information and data; product information; supplier names, contacts and
capabilities; supplier information and data; and other materials or information
relating to the manner in which Employer, its customers and/or suppliers do
business;

 

  (2) Discoveries, concepts and ideas, whether patentable or not, or
copyrightable or not, including without limitation the nature and results of
research and development activities, processes, formulas, techniques,
“know-how,” designs, drawings and specifications;

 

  (3) Any other materials or information related to the business or activities
of Employer which are not generally known to others engaged in similar
businesses or activities or which could not be gathered or obtained without
significant expenditure of time, effort and money; and

 

  (4) All inventions and ideas that are derived from or relate to Executive’s
access to or knowledge of any of the above enumerated materials and information.

The Confidential Information shall not include any materials or information of
the types specified above to the extent that such materials or information are
publicly known or generally utilized by others engaged in the same business or
activities in the course of which Employer utilized, developed or otherwise
acquired such information or materials and which Executive has gathered or
obtained (other than on behalf of the Employer) prior to or after termination of
his employment with the Employer from such other public sources by his own
expenditure of significant time, effort and money prior to or after termination
of his employment with the Employer. Failure to mark any of the Confidential
Information as confidential shall not affect its status as part of the
Confidential Information under the terms of this Agreement.

3.02 Ownership of Confidential Information. Executive agrees that the
Confidential Information is and shall at all times remain the sole and exclusive
property of Employer. Executive agrees immediately to disclose to Employer all
Confidential Information developed in whole or part by him during the term of
his employment with Employer and to assign to Employer any right, title or
interest he may have in such Confidential Information.

Without limiting the generality of the foregoing, every invention, improvement,
product, process, apparatus, or design which Executive may take, make, devise or
conceive, individually or jointly with others, during the period of his
employment by the Employer, whether during business hours or otherwise, which
relates in any manner to the business of the Employer either now or at any time
during the period of his employment), or which may be related to the Employer in
connection with its business (hereinafter collectively referred to as
“Invention”) shall belong to and be the exclusive property of the Employer and
Executive will make full and prompt disclosure to the Employer of every
Invention. Executive will assign to the Employer, or its nominee, every
Invention and Executive will execute all assignments and other instruments or
documents and do all other things necessary and proper to confirm the Employer’s
right and title in and to every Invention; and Executive will perform all proper
acts within his power necessary or desired by the Employer to obtain letters
patent in the name of the Employer (at the Employer’s expense) for every
Invention in whatever countries the Employer may desire, without payment by the
Employer to Executive of any royalty, license fee, price or additional
compensation.

 

4



--------------------------------------------------------------------------------

3.03. Non Disclosure of Confidential Information. Except as required in the
faithful performance of Executive’s duties hereunder (or as required by law),
during the term of his employment with Employer and for a period after the
termination of such employment until the Confidential Information no longer
meets the definition set forth above of Confidential Information with respect to
Executive, Executive agrees not to directly or indirectly reveal, report,
publish, disseminate, disclose or transfer any of the Confidential Information
to any person or entity, or utilize for himself or any other person or entity
any of the Confidential Information for any purpose (including, without
limitation, in the solicitation of existing Employer customers or suppliers),
except in the course of performing duties assigned to him by Employer. Executive
further agrees to use his best endeavors to prevent the use for himself or
others, or dissemination, publication, revealing, reporting or disclosure of,
any Confidential Information.

3.04 Protection of Reputation. Executive agrees that he will at no time, either
during his employment with the Employer or at any time after termination of such
employment, engage in conduct which injures, harms, corrupts, demeans, defames,
disparages, libels, slanders, destroys or diminishes in any way the reputation
or goodwill of the Employer, its subsidiaries, or their respective shareholders,
directors, officers, employees, or agents, or the services provided by the
Employer or the products sold by the Employer, or its other properties or
assets, including, without limitation, its computer systems hardware and
software and its data or the integrity and accuracy thereof. Notwithstanding the
foregoing, nothing in this Section 3.04 shall prohibit the Executive from
engaging in lawful competition with Employer upon the expiration of the period
set forth in Article Four and nothing herein shall prevent Executive from making
good faith allegations, responses, answers, affidavits, testimony or other
statements in connection with any litigation between the parties.

Employer agrees that at no time, either during the Executive’s employment with
the Employer or at any time after termination of such employment, will its
senior management make any statements which harm or diminish in any way the
Executive’s reputation; provided that, nothing herein shall prevent Employer
from issuing statements or making filings in connection with applicable laws,
rules and regulations as it deems appropriate for such compliance; and nothing
herein shall prevent Employer from making good faith allegations, responses,
answers, affidavits, testimony or other statements in connection with any
litigation between the parties.

3.05 Records and Use of Employer Facilities. All notes, data, reference
materials, memoranda and records, including, without limitation, data on the
Employer’s computer system, computer reports, products, customers and suppliers
lists and copies of invoices, in any way relating to any of the Confidential
Information or Employer’s business (in whatever form existing, including,
without limit, electronic) shall belong exclusively to Employer, and Executive
agrees to maintain them in a manner so as to secure their confidentiality and to
turn over to Employer all copies of such materials (in whole or in part) in his
possession or control at the request of Employer or, in the absence of such a
request, upon the termination of Executive’s employment with Employer. Upon
termination of Executive’s employment with Employer, Executive shall immediately
refrain from seeking access to Employer’s (a) telephonic voice mail, E-mail or
message systems, (b) computer system and (c) computer data bases and software.
The foregoing shall not prohibit Executive from using Employer’s public Internet
(not intranet) site.

ARTICLE FOUR

NON-COMPETE AND NON-SOLICITATION COVENANTS

4.01 Non-Competition and Non-Solicitation. Executive acknowledges that it may be
very difficult for him to avoid using or disclosing the Confidential Information
in violation of Article Three above in the event that he is employed by any
person or entity other than the Employer in a capacity similar or related to the
capacity in which he is employed by the Employer to the extent that such person
or entity distributes or provides design-in support, systems integration, and
proto-type design and manufacturing with respect to electronic components,
custom displays, electron tubes, or security systems or such other business as
Employer may enter or plan to enter prior to termination of Executive.
Accordingly, Executive agrees that he will not, during the term of employment
with Employer and for a period of one (1) year after the termination of such
employment, irrespective of the time, manner or cause of such termination,
directly or indirectly (whether or not for compensation or profit):

 

  (1) Engage in any business activity that is competitive with the services or
products provided by the Employer, or being actively evaluated or planned to be
offered by Employer, at the time the Executive’s employment is terminated (a
“Prohibited Business Activity”); or

 

5



--------------------------------------------------------------------------------

  (2) Participate as an officer, director, creditor, promoter, proprietor,
associate, agent, employee, partner, consultant, sales representative or
otherwise; or promote or assist, financially or otherwise, or directly or
indirectly own any interest in any person or entity involved in any Prohibited
Business Activity; or

 

  (3) Canvas, call upon, solicit, entice, persuade, induce, respond to, or
otherwise deal with, directly or indirectly, any individual or entity which,
during Executive’s term of employment with the Employer, was or is a customer or
supplier, or proposed customer or supplier, of the Employer whom Executive
called upon or dealt with, or whose account Executive supervised, for any of the
following purposes:

 

  (a) to purchase (with respect to customers) or to sell (with respect to
suppliers) products of the types or kinds sold by the Employer or which could be
substituted for (including, but not limited to, rebuilt products), or which
serve the same purpose or function as, products sold by the Employer (all of
which products are herein sometimes referred to, jointly and severally, as
“Prohibited Products”), or

 

  (b) to request or advise any such customer or supplier to withdraw, curtail or
cancel its business with the Employer; or

 

  (4) For himself or for or through any other individual or entity call upon,
solicit, entice, persuade, induce or offer any individual who, during
Executive’s term of employment with the Employer, was an employee or sales
representative or distributor of the Employer, employment by, or representation
as sales agent or distributor for, any one other than the Employer, or request
or advise any such employee or sales agent or distributor to cease employment
with or representation of the Employer, and Executive shall not approach,
respond to, or otherwise deal with any such employee or sales representative or
distributor of Employer for any such purpose, or authorize or knowingly
cooperate with the taking of any such actions by any other individual or entity.

4.02 Obligation Independent Each obligation of each subparagraph and provision
of Section 4.01 shall be independent of any obligation under any other
subparagraph or provision hereof or thereof.

4.03 Public Stock Nothing in Section 4.01, however, shall prohibit Executive
from owning (directly or indirectly through a parent, spouse, child or other
relative or person living in the same household with Executive or any of the
foregoing), as a passive investment, up to 1% of the issued and outstanding
shares of any class of stock of any publicly traded company, with the exception
of IXYS (NASDAQ:SYXI).

4.04 Business Limitation If, at the termination of Executive’s employment and
for the entire period of twelve (12) months prior thereto his duties and
responsibilities are limited by the Employer so that he is specifically assigned
to, or responsible for, one or more divisions, subsidiaries or business units of
the Employer, then subparagraphs (1) through (3) of Section 4.01 shall apply
only to any business which competes with the business of such divisions,
subsidiaries or business units.

4.05 Area Limitation If at the termination of Executive’s employment and for the
entire period of twelve (12) months prior thereto he has responsibility for only
a designated geographic area, then subparagraphs (1) through (3) of Section 4.01
shall apply only within such area.

 

6



--------------------------------------------------------------------------------

ARTICLE FIVE

TERMINATION

5.01 Termination by Employer for Cause. The Employer shall have the right to
terminate Executive’s employment at any time for “cause.” Prior to such
termination, the Employer shall provide Executive with written notification of
any and all allegations constituting “cause” and the Executive shall be given
ten (10) working days after receipt of such written notification to respond to
those allegations in writing. Upon receipt of the Executive’s response, the
Employer shall meet with the Executive to discuss the allegations.

For purposes hereof, “cause” shall mean (i) an act or acts of personal
dishonesty taken by the Executive and intended to result in personal enrichment
of the Executive, (ii) material violations by the Executive of the Executive’s
obligations or duties under, or any terms of, this Agreement, which are not
remedied in a reasonable period (not to exceed ten (10) working days) after
receipt of written notice thereof from the Employer, (iii) any violation by the
Executive of any of the provisions of Articles Three or Four, or (iv) Executive
being charged, indicted or convicted (by trial, guilty or no contest plea or
otherwise) of (a) a felony, (b) any other crime involving moral turpitude, or
(c) any violation of law which would impair the ability of the Employer or any
affiliate to obtain any license or authority to do any business deemed necessary
or desirable for the conduct of its actual or proposed business.

5.02 Termination by Employer Because of Executive’s Disability, Injury or
Illness. The Employer shall have the right to terminate Executive’s employment
if Executive is unable to perform the duties assigned to him by the Employer
because of Executive’s disability, injury or illness, provided however, such
inability must have existed for a total of one hundred eighty (180) consecutive
days before such termination can be made effective. Any compensation Executive
receives under any disability benefit plan provided by Employer during any
period of disability, injury or illness shall be in lieu of the compensation
which Executive would otherwise receive under Article Two during such period of
disability, injury or sickness.

5.03 Termination as a Result of Executive’s Death. The obligations of the
Employer to Executive pursuant to this Agreement shall automatically terminate
upon Executive’s death.

5.04 Termination by Employer for any Other Reason. The Employer shall have the
right to terminate Executive’s employment at any time for any other reason upon
fifteen (15) working days written notice to Executive.

5.05 Termination by Executive.

(a) Subject to the provisions of Articles Three and Four above, Executive may
terminate his employment by the Employer at any time by fifteen (15) working
days prior written notice to Employer. In such event Employer may elect to
terminate the employment at any time after receipt of the notice.

(b) In addition, the Executive may, upon fifteen (15) working days’ written
notice to Employer, provided within 30 days of an event constituting Good Reason
(except that such notice shall be within 60 days of a Change of Control or
Change of Capital Structure), terminate his employment for Good Reason. “Good
Reason” shall mean (a) the assignment of any duties materially inconsistent with
the Executive’s position as the President and Chief Operating Officer of
Employer or any other action by Employer which results in a material diminution
in the Executive’s position, authority, duties, or responsibilities, excluding
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by Employer within ten (10) working days after receipt of
written notice thereof; (b) any failure by the Employer to materially comply
with any of the provisions of this agreement other than an insubstantial failure
not occurring in bad faith and which is remedied by the Employer within ten
(10) working days after receipt of written notice thereof; (c) the Employer
requiring the Executive to be based in any office or location other than within
a radius of 25 miles of LaFox, Illinois; (d) any express requirement by the
Employer that the Executive engage in any unethical or illegal activity; and
(e); any Change of Control or Change of Capital Structure as defined below in
section 5.05(c).

 

7



--------------------------------------------------------------------------------

(c) Change of Control or Change of Capital Structure shall mean (1) the sale of
all or substantially all of the assets of the Employer; (2) any one person, one
entity, or one group (as defined in Rule 13d-5(b)(1) of the Securities Exchange
Act) other than the Employer or Edward Richardson, becomes a beneficial owner
directly or indirectly of securities representing 50% or more of the total
number of shares; or (3) within 90 days after a tender offer or exchange offer
for voting securities of the Employer (other than by the Employer), the
individuals who were directors of the Employer immediately prior to such offer
no longer constitute a majority of the board.

5.06 Compensation on Termination. If Executive’s employment is terminated under
Sections 5.01, 5.02 or 5.03 above, the Employer’s obligation to pay Executive’s
Base Salary, Auto Allowance and Bonus pursuant to the Annual Incentive Plan
shall cease on the date on which the termination of employment occurs and shall
be prorated and accrued to the date of termination. Employer’s obligations and
Executive’s rights with respect to Stock Awards, Options and Other Benefits
shall be governed by the provisions of the plans under which they are granted.

If Executive’s employment is terminated under Section 5.04 or if the Executive
terminates his employment for Good Reason under Section 5.05 (b), the Employer
shall be obligated to pay to Executive an amount equal to his then current
annual Base Salary and Auto Allowance and Bonus earned by Executive for the
twelve-month period ending on the date of termination of employment, which
amount may be paid by Employer in substantially equal installments over the
period of twelve (12) months after the date on which Executive’s employment is
so terminated on the dates Employer would normally pay its employees.

Employer’s obligations and Executive’s rights with respect to Stock Awards,
Options and Other Benefits shall be governed by the provisions of the plans
under which they are granted and paid or provided to the date on which
Executive’s employment is so terminated. During the time Employer makes such
payments, Executive shall provide such assistance and time as may reasonably be
required by Employer to effect a smooth transition to the employee(s) assuming
Executive’s duties and responsibilities.

If Executive’s employment is terminated under Section 5.05 (a) (for other than
Good Reason), subject to its rights as specified in Section 1.02, (a) the
Employer shall be obligated to continue to pay to Executive his then current
Base Salary accrued up to and including the date on which Executive’s employment
is so terminated, (b) the Employer shall continue to pay Auto Allowance and
Bonus, in accordance with the terms of the Annual Incentive Plan under which it
is then being paid, accrued up to and including the date on which Executive’s
employment is terminated under such Section, and (c) Employer’s obligations and
Executive’s rights with respect to Stock Awards, Options and Other Benefits
shall be governed by the provisions of the plans under which they are granted
and paid or provided to the date on which Executive’s employment is so
terminated.

ARTICLE SIX

REMEDIES

6.01 Executive acknowledges that the restrictions contained in this Agreement
will not prevent him from obtaining such other gainful employment he may desire
to obtain or cause him any undue hardship and are reasonable and necessary in
order to protect the legitimate interests of employer and that violation thereof
would result in irreparable injury to Employer. Executive therefore acknowledges
and agrees that in the event of a breach or threatened breach by Executive of
the provisions of Article Three or Article Four or Section 1.03, Employer shall
be entitled to an injunction restraining Executive from such breach or
threatened breach and Executive shall lose all rights to receive any payments
under Section 5.06. Nothing herein shall be construed as prohibiting or limiting
Employer from pursuing any other remedies available to Employer for such breach
or threatened breach; the rights hereinabove mentioned being in addition to and
not in substitution of such other rights and remedies. The period of restriction
specified in Article Four shall abate during the time of any violation thereof,
and the portion of such period remaining at the commencement of the violation
shall begin to run until the violation is cured.

6.02 Survival. The provisions of this Article Six and of Articles Three and Four
shall survive the termination or expiration of this Agreement.

 

8



--------------------------------------------------------------------------------

ARTICLE SEVEN

MISCELLANEOUS

7.01 Assignment. Executive and Employer acknowledge and agree that the
covenants, terms and provisions contained in this Agreement constitute a
personal employment contract and the rights and obligations of the parties
thereunder cannot be transferred, sold, assigned, pledged or hypothecated,
excepting that the rights and obligations of the Employer under this Agreement
may be assigned or transferred pursuant to a sale of the business, merger,
consolidation, share exchange, sale of substantially all of the Employer’s
assets or of the business unit or division for which Executive is performing
services, or other reorganization described in Section 368 of the Code, or
through liquidation, dissolution or otherwise, whether or not the Employer is
the continuing entity, provided that the assignee, or transferee is the
successor to all or substantially all of the assets of the Employer or of the
business unit or division for which Executive is performing services and such
assignee or transferee assumes the rights and duties of the Employer, if any, as
contained in this Agreement, either contractually or as a matter of law.

7.02 Severability. Should any of Executive’s obligations under this Agreement or
the application of the terms or provisions of this Agreement to any person or
circumstances, to any extent, be found illegal, invalid or unenforceable in any
respect, such illegality, invalidity or unenforceability shall not affect the
other provisions of this Agreement, all of which shall remain enforceable in
accordance with their terms, or the application of such terms or provisions to
persons or circumstances other than those to which it is held illegal, invalid
or unenforceable. Despite the preceding sentence, should any of Executive’s
obligations under this Agreement be found illegal, invalid or unenforceable
because it is too broad with respect to duration, geographical or other scope,
or subject matter, such obligation shall be deemed and construed to be reduced
to the maximum duration, geographical or other scope, and subject matter
allowable under applicable law.

The covenants of Executive in Articles Three and Four and each subparagraph of
Section 4.01 are of the essence of this Agreement; they shall be construed as
independent of any other provision of this Agreement; and the existence of any
claim or cause of action of Executive against the Employer, whether predicated
on the Agreement or otherwise shall not constitute a defense to enforcement by
the Employer of any of these covenants. The covenants of Executive shall be
applicable irrespective of whether termination of employment hereunder shall be
by the Employer or by Executive, whether voluntary or involuntary, or whether
for cause or without cause.

7.03 Notices. Any notice, request or other communication required to be given
pursuant to the provisions hereof shall be in writing and shall be deemed to
have been given when delivered in person or three (3) days after being deposited
in the United States mail, certified or registered, postage prepaid, return
receipt requested and addressed to the party at its or his last known addresses.
The address of any party may be changed by notice in writing to the other
parties duly served in accordance herewith.

7.04 Waiver. The waiver by the Employer or Executive of any breach of any term
or condition of this Agreement shall not be deemed to constitute the waiver of
any other breach of the same or any other term or condition hereof. Failure by
any party to claim any breach or violation of any provision of this Agreement
shall not constitute a precedent or be construed as a waiver of any subsequent
breaches hereof.

7.05 Continuing Obligation. The obligations, duties and liabilities of Executive
pursuant to Articles Three and Four of this Agreement are continuing, absolute
and unconditional and shall remain in full force and effect as provided herein
and survive the termination of this Agreement.

7.06 No Conflicting Obligations or Use. Employer does not desire to acquire from
Executive any secret or confidential know-how or information which he may have
acquired from others nor does it wish to cause a breach of any non compete or
similar agreement to which Executive may be subject. Executive represents and
warrants that (i) other than for this Agreement, he is not subject to or bound
by any confidentiality agreement or non disclosure or non compete agreement or
any other agreement having a similar intent, effect or purpose that is
applicable to the Employer’s business, and (ii) he is free to use and divulge to
Employer, without any obligation to or violation of any right of others, any and
all information, data, plans, ideas, concepts, practices or techniques which he
will use, describe, demonstrate, divulge, or in any other manner make known to
Employer during the performance of services.

 

9



--------------------------------------------------------------------------------

7.07 Attorneys Fees. In the event that Executive has been found to have violated
any of the terms of Articles Three or Four of this Agreement in any material
respect either after a preliminary injunction hearing or a trial on the merits
or otherwise, Executive shall pay to the Employer the Employer’s costs and
expenses, including attorneys fees, in enforcing the terms of Articles Three or
Four of this Agreement. In the event that Employer has been found to have
violated any of the terms of this Agreement in any material respect either after
a preliminary injunction hearing or a trial on the merits or otherwise, Employer
shall pay to the Executive the Executive’s costs and expenses, including
attorneys’ fees, in enforcing the terms of this Agreement.

7.08 Advise New Employers. During Executive’s employment with the Employer and
for one (1) year thereafter, Executive will communicate the contents of Articles
Three and Four to any individual or entity which Executive intends to be
employed by, associated with, or represent which is engaged in a business which
is competitive to the business of Employer.

7.09 Complete Agreement. This Agreement is the complete agreement of the parties
on or in any way related to Executive’s employment by Employer and supersedes
and cancels all prior agreements and understandings between them. This Agreement
may be changed only by a written agreement signed by both parties.

7.10 Captions. The captions of Articles and Sections this Agreement are inserted
for convenience only and are not to be construed as forming a part of this
Agreement.

7.11 Compliance with Internal Revenue Code Section 409A.

(1) This Section 7.11 is intended to enable this Agreement to satisfy
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) to
the extent this Agreement is a “nonqualified deferred compensation plan” within
the meaning of Code Section 409A(d)(1). Accordingly, when this Section 7.11
applies, in the event of any conflict between a provision of this Section 7.11
and any other provision of this Agreement, the provision of this Section 7.11
shall be controlling. Any reference in this Section 7.11 to Code Section 409A,
including references to its subsections, is intended to include the regulations
(including proposed regulations issued before final regulations) and other
official guidance of the Department of the Treasury and the Internal Revenue
Service as to Code Section 409A. This Agreement shall be considered a
nonqualified deferred compensation plan to the extent that it provides
“compensation deferred” for purposes of Section 409A, meaning, as to the
Executive, a legally-binding right of his during a taxable year to compensation
(including taxable non-cash benefits) that has not been actually or
constructively received and included in gross income, and that, pursuant to the
terms of this Agreement, is payable to (or on behalf of) him in a later year.

(2) To the extent any payment or other benefit required under this Agreement
represents compensation deferred for purposes of Code Section 409A, no such
payment or other benefit shall be distributed to the Executive earlier than:

 

  (a) His “separation from service” with the Employer, as such term is
interpreted in regulations under Section 409A;

 

  (b) The date he becomes “disabled” (as hereinafter defined); or

 

  (c) His death.

For purposes of this Section 7.11(2), the Executive shall be considered
“disabled” if (i) he is unable to engage in any substantial gainful activity by
reason of any medically-determinable physical or mental impairment that can be
expected to result in death or can be expect to last for a continuous period of
not less than twelve (12) months; or (ii) he is, by reason of any
medically-determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a

 

10



--------------------------------------------------------------------------------

period of not less than three (3) months under an accident and health plan
covering employees of the Employer. Alternatively, the Executive shall be
considered “disabled” if he has been determined to be totally disabled by the
Social Security Administration.

(3) The time or schedule of any payment or other benefit required under this
Agreement which represents compensation deferred for purposes of Code
Section 409A shall not be accelerated, except as may be permitted under
regulations under Section 409A.

(4) If the Executive is entitled to a payment or other benefit that represents
compensation deferred for purposes of Section 409A on account of his separation
from service with the Employer, no such payment shall be made, and no such other
benefit shall be provided, during a period beginning with the date of his
separation from service and ending on the earlier of (i) the last day of the
sixth month following his separation from service; or (ii) in the event of the
Executive’s death following his separation from service, the date of his death
(the “Delay Period”). Any payments not paid, and any other benefits not
provided, during the Delay Period shall be accumulated and paid as soon as
practicable following the Delay Period, but in any event within ten (10) days
following the Delay Period.

(5) For purposes of this Section 7.11, “compensation deferred” shall not include
any payment or other benefit that is actually or constructively received by the
Executive by the later of (i) the 15th day of the third month following his
first taxable year in which the amount is no longer subject to a “substantial
risk of forfeiture,” as such term is interpreted in regulations under
Section 409A or (ii) the 15th day of the third month following the end of the
Employer’s first taxable year in which the amount is no longer subject to a
substantial risk of forfeiture. An amount that is never subject to a substantial
risk of forfeiture shall be considered to be no longer subject to a substantial
risk of forfeiture on the first date the Executive has a legally-binding right
to such amount.

EMPLOYEE ACKNOWLEDGES THAT HE HAS READ AND FULLY UNDERSTANDS EACH AND EVERY
PROVISION OF THE FOREGOING AND DOES HEREBY ACCEPT AND AGREE TO THE SAME.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

EMPLOYEE   EMPLOYER

/s/ Arthur R. Buckland

  By:  

/s/ Edward J. Richardson

Arthur R. Buckland     Edward J. Richardson, Chairman and CEO

 

11



--------------------------------------------------------------------------------

EXHIBIT A

ANNUAL INCENTIVE PLAN

Richardson Electronics, Ltd.

Corporate Bonus Plan - Level A

FY06

This Plan is established to award bonuses to eligible participants based on
Corporate results and the individual’s contribution to those results in a
particular area of accountability. The Plan is described under the following
sections:

Eligible Participants

Award Components

Bonus Opportunity

Bonus Calculation

Eligible Participants

Eligible participants include key officer positions who are recommended and
approved by the COO or CEO. The participant must be employed on the date that
bonus payments are made.

Officer positions eligible for participation include:

Finance

Human Resources

Information Systems

Legal

Marketing Operations

Logistics

Administration

Award Components

 

1. Overall Corporate Performance: Participants will be measured in part by REL’s
overall performance. Except for fiscal year 2006, this will be expressed in
terms of Earnings Per Share for Officers, as established annually by the CEO.
For fiscal year 2006, the Corporate Performance component will be measured in
the same manner as the Individual Performance component. For fiscal year 2007,
the Corporate Performance component will be measured against benchmarks to be
agreed upon between Executive and the Chairman of the Board/CEO in line with the
restructuring plan as may be approved by the Board of Directors at its April
2006 meeting (or any adjournment thereof). The Corporation’s EPS target for FY07
is to be established and announced hereafter.

 

2. Individual Performance: A portion of each participant’s bonus award will be
determined by personal accomplishment against objectives established for the
particular functional area of responsibility.

Performance objectives are to be established and agreed upon by the participant
and the CEO. For fiscal year 2006, Executive’s individual performance goals
shall include, but not be limited to, (1) the stock price is above $10 per share
at the end of the fiscal year; (2) the Corporation’s working capital is reduced
by 10%; and (3) the Corporation’s SG&A expenses are reduced below $30 million
per quarter.

The individual performance bonus payment will be based on the manager’s
evaluation of performance results as related to objectives completed during the
year.

 

12



--------------------------------------------------------------------------------

Bonus Opportunity

 

           Weighting  

Position

  

Bonus as %

of Base Salary

   

Corporate

Results

   

Individual

Performance

 

COO or Officer reporting directly to COO or CEO

   50 %   50 %   50 %

Bonus Calculation

For fiscal year 2006, 50% of the bonus opportunity is based on Corporate results
as described under Award Components above. Except for fiscal year 2006, 50% of
the bonus opportunity is based on Corporate results (EPS), paid quarterly, based
on actual results achieved as a % of target EPS.

50% of the bonus opportunity is based on individual performance results, with
one-third, representing fully satisfactory performance, paid quarterly.

When Corporate results and individual performance are fully appraised at year
end, any bonus difference generated by this appraisal will be paid to the
participant.

Except for the provisions in this Agreement with respect to the first 12 months
of Executive’s employment, there is no guarantee that any portion of the bonus
plan will be paid to the participant. All payments will be made solely on the
basis of actual performance results.

Calculation Example: Opportunity of 50% of Base Salary

 

Award Components

   Opportunity    

Actual

Result

   

Award as %

of Base Salary

 

Corporate results

   25 %   100 %   25.0 %

Individual results

   25 %   90 %   22.5 %

Total bonus as % of base salary

   50 %     47.5 %

Administration

The Plan is administered by the Senior Vice President, Human Resources.

 

13